             Case 1:16-cv-09142-JGK Document 98 Filed 03/29/19 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------X
  CURTIS DUGGAN,
                                     Plaintiff(s)                                      16 civ 9142 (JGK)

                         -against-                                     ORDER OF DISCONTINUANCE

 CREDIT ONE BANK,
                                     Defendant(s).
 -----~-------------------------------------------------------X
          It having been reported to this Court that the parties have settled this action, It is,

 on this 28 th day of March, 2019, hereby ordered that this matter be discontinued with prejudice

 but without costs; provided, however, that within 30 days of the date of this order, counsel for

 the plaintiff may apply by letter for restoration of the action to the calendar of the undersigned,

 in which event the action will be restored.

          Any application to reopen must be filed within sixty (60) days of this order; any

 application to reopen filed thereafter may be denied solely on that basis. Further, if the

· parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement

 agreement, they must submit the settlement agreement to the Court within the same sixty-day

 period to be "so ordered" by the Court. Unless the Court orders otherwise, the Court will not

 retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

          All pending motions are dismissed as moot. All conferences are canceled. The Clerk of

 Court is directed to close this case.

 SO ORDERED.
                                                                           JOHN G. KOELTL
                                                                    UNITED STATES DISTRICT JUDGE
 Dated: New York, New York
        March 28, 2019

                                         USDC SDNY
                                         DOCUMENT
                                         E:_~cTR.ONICALLY FILED
                                         DOC# --4--h-r-,,,;-_--l+n:-
                                         O.; TE FILED. -·-.-~.kC:JJL]___ .
